Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-5, 7-24 are pending.  Claims 1-5, 7-19 stand amended.
Priority
Instant application 16643250, filed 2/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    114
    393
    media_image1.png
    Greyscale
.

Information Disclosure Statement
All references from the IDS received 4/6/2021 has been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In view of the amendment, the 102 rejection of record is withdrawn.  Examiner expanded his search and identified additional art. 
In view of the amendment, the objection to claim 1 is withdrawn.
Claims 7-18 are withdrawn as not reading on the expanded species.

Claim Rejection – 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US20060147847 (“the ‘847 publication”, made of record on the IDS).
Examiner expanded his search to the specie:

    PNG
    media_image2.png
    179
    232
    media_image2.png
    Greyscale
.
In this case, L1, W2 are single bonds,  X2 = NR7, R7 = H,  Y1 = H.  In this case, L2, W3 = single bond, X3 = NR7, R7 = H, and Y2 = H.  In this case, R4 = H, W1 = a substituted C1-C12 alkyl (a nitrogen substituted in the carbon chain); X1 = single bond. 
The ‘847 publication teaches a composition and any composition having this molecule in it would be a photosensitive composition since this is a function of the structure of the molecule.

Claim(s) 1-5, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Dimter et al (“the Dimter article”, made of record on the IDS).


    PNG
    media_image3.png
    135
    410
    media_image3.png
    Greyscale
.
In this case, L1 and L2 = N, R5 = H; W1-3 = C1-C12 alkyl, X1-X3 = O; Y1-Y2 = structural formula 1.  R4-R6 = H.
 
Claim(s) 1-2, 4, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2003089759 (“the ‘759 publication”, made of record on the IDS).
The ‘759 publication teaches for example:

    PNG
    media_image4.png
    276
    312
    media_image4.png
    Greyscale
.
In this case, the L1-L2 = S, W1 = alkyl, W2-W3 = single bond; X1 = O, X2-X3 = single bond; Y1-Y2 = H and alkyl (bottom compound), Ra = C1 alkyl. R4 = H, methyl, ethyl, etc. These compounds are necessarily photosensitive and the ;759 publication teaches coatings which are compositions using these compositions.

Claim(s) 1-5, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2000191729 (“the ‘729 publication”, made of record on the IDS).
The ‘729 publication teaches photoelectrical utility and battery or polymer compositions with compounds having the structure such as:

    PNG
    media_image5.png
    146
    402
    media_image5.png
    Greyscale
.
In this case L1-L2 = N, R5 = H; W1-W3 = alkyl; X1-X3 = O; Y1-Y2 = structure 1, Rb = Me.  The ‘729 publication teaches a compositions containing the photosensitive compound.  The compositions contain components as photoinitiators (for example page 7).  The material is an optical material at least due to is structure.  Claim 23 only requires two components and at least those two components are taught in for example the abstract.  The polymerizable material can be used as a plastic: “…battery, a capacitor, a sensor, a display device, and a recording device…” [0001].   The preferred amount of formula 1 is 1-30 weight percent.  Polymethacrylate is preferred from 1:99 to 30:70 percent.  Initiator in amount of from 0.01 to 10 mol percent.

    PNG
    media_image6.png
    506
    508
    media_image6.png
    Greyscale


Claim Objection

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims allowed.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622